Order filed February 26, 2019




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00018-CV
                                  ____________

       STANLEY ANEMELU AND ASHLEY ANEMELU, Appellants

                                         V.

                          JOSE IRAHETA, Appellee


               On Appeal from the County Civil Ct at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1106376

                                   ORDER

      The clerk’s record was filed February 15, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain:

               • Judgment Creditor’s Response and Objections to Judgement
                  Debtor’s Post-Judgment Motion to Suspend Enforcement of
                     Judgment and Judgment Creditor’s Contest to Judgment
                     Debtor’s Claims Net Worth filed January 15, 2019

                 • Judgment       Creditor’s    Proposed     Findings     of        Fact   and
                     Conclusions of Law signed January 24, 2019

                 • Order on Judgment Creditor’s Response and Objections to
                     Judgment     Debtor’s     Post-Judgment     Motion        to     Suspend
                     Enforcement of Judgment signed January 25, 2019

       The Harris County Court at Law Clerk is directed to file a supplemental
clerk’s record on or before March 5, 2019, containing the above listed items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM